
	
		I
		111th CONGRESS
		1st Session
		H. R. 4150
		IN THE HOUSE OF REPRESENTATIVES
		
			November 19, 2009
			Mr. Neugebauer
			 introduced the following bill; which was referred to the
			 Committee on Veterans’
			 Affairs
		
		A BILL
		To designate the Department of Veterans Affairs medical
		  center in Big Spring, Texas, as the George H. O’Brien, Jr., Department of
		  Veterans Affairs Medical Center.
	
	
		1.FindingsCongress finds that—
			(1)George H. O’Brien, Jr., was born on
			 September 10, 1926, in Fort Worth, Texas.
			(2)O’Brien served as a seaman in the United
			 State Merchant Marine during the period beginning in December 1944 and ending
			 in May 1946.
			(3)While attending college at the Texas
			 Technological College (now known as Texas Tech University),
			 O’Brien enlisted in the United States Marine Corps Reserve in July 1949.
			(4)After graduating from college in 1950,
			 O’Brien was ordered to active duty and departed for Korea in September
			 1952.
			(5)Following his
			 discharge from the service, O’Brien settled in Big Spring, Texas, to raise his
			 family.
			(6)O’Brien often participated in volunteer
			 programs at the Department of Veterans Affairs medical center in Big Spring,
			 Texas.
			(7)O’Brien was
			 awarded the Medal of Honor, the highest honor in the United States awarded for
			 valor to members of the Armed Forces, for his actions during the Battle for the
			 Hook, on October 27, 1952, in Korea for conspicuous gallantry and intrepidity
			 at the risk of his life above and beyond the call of duty as a rifle platoon
			 commander of Company H, 3d Battalion, 7th Marines, 1st Marine Division
			 (Reinforced).
			(8)Although wounded
			 several times during intense fighting to regain a vitally important hill
			 position on the main line of resistance, then-Second Lieutenant O’Brien bravely
			 led his platoon into deadly small arms, artillery, and mortar fire against a
			 numerically superior force.
			(9)During the battle,
			 O’Brien repeatedly engaged the enemy at close range, killing at least 3 enemy
			 soldiers, eventually securing the position until relieved.
			(10)In addition to
			 being awarded the Medal of Honor during his service in Korea, O’Brien received
			 2 Purple Heart Medals for wounds received during combat, the Korean Service
			 Medal with 2 bronze stars, the United Nations Service Medal, and several other
			 military honors.
			(11)O’Brien was
			 awarded the Medal of Honor personally by President Dwight D. Eisenhower and is
			 the only Medal of Honor recipient from Big Spring, Texas.
			(12)Upon his release
			 from the United States Marine Corps, O’Brien began a career as a petroleum
			 geologist in Texas and served on the Marine Corps Scholarship Foundation and
			 the Medal of Honor Society.
			(13)O’Brien died on
			 March 11, 2005, in Midland, Texas.
			2.George H. O’Brien,
			 Jr., Department Of Veterans Affairs Medical Center
			(a)DesignationThe Department of Veterans Affairs medical
			 center located in Big Spring, Texas, shall be known and designated as the
			 George H. O’Brien, Jr., Department of Veterans Affairs Medical
			 Center.
			(b)ReferencesAny reference in a law, map, regulation,
			 document, paper, or other record of the United States to the Department of
			 Veterans Affairs medical center referred to in subsection (a) shall be deemed
			 to be a reference to the George H. O’Brien, Jr., Department of Veterans
			 Affairs Medical Center.
			
